Citation Nr: 0602976	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of stroke and 
hypertension, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran had active service from May 1966 to July 1969, 
including combat service in the Republic of Vietnam. He is 
the recipient of the Combat Infantry Badge. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

An August 1981 rating decision listed hypertension as a non-
service connected disorder.  The notice letter reported that 
service connection had been denied.  Appellant had not 
claimed service connection so he had no responsibility to 
appeal.  As such, de novo consideration of that issue is 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellant has contended, at least in part, that his 
hypertension and residuals of a stroke are related to or 
aggravated by his service connected PTSD.  He apparently has 
had a stroke and has hypertension.  He is service connected 
for PTSD.

The veteran was never examined as to the etiology of the 
claimed disabilities.  See 38 U.S.C.A. §5103A.  The Board 
believes that further development of medical evidence is 
required to determine whether they are etiologically related 
to the service-connected PTSD. Thus further RO actions are 
required to comply with the VCAA and implementing 
regulations.

The evidence also includes June 2001 through November 2001 VA 
progress notes which reported that the veteran had cerebral 
vascular accident (CVA) in December 2000 with workup at 
Moncrief Army Hospital, and has a history of hypertension. 
Any treatment records that may be pertinent to the veteran's 
claims for these disabilities should also be obtained. These 
records are considered part of the record on appeal since 
they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, for these disabilities.  
This should include treatment for the 
stoke at Moncrief Army Hospital.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  Thereafter, the veteran should be 
afforded VA examination by a physician 
with appropriate expertise to determine 
the nature and etiology of his stroke and 
hypertension.  The claims folders must be 
made available to and reviewed by the 
examiner, and such review noted in the 
examination report.  Based upon the 
examination results and review of the 
claims folders, the examiner should 
provide opinions, with respect to any 
currently present stroke and 
hypertension, as to whether it is at 
least as likely as not that either 
disorder was caused or chronically 
worsened by the service-connected PTSD.  
The rationale for all opinions expressed 
should also be provided.

3.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


